internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp - plr-121351-98 date date acquiring acquiring sub target state a business x business y date date plr-121351-98 sub sub sub sub sub this letter is in reply to your letter dated date requesting rulings about the federal_income_tax consequences of a proposed transaction additional information was received in letters dated date and date the information submitted is summarized below acquiring is a state a corporation engaged in business x acquiring is a publicly traded parent of a consolidated_group of corporations which includes target the authorized stock of acquiring consists of common and preferred_stock the outstanding_stock of acquiring consists of common_stock acquiring files its federal consolidated income_tax returns on a fiscal_year basis using the accrual_method of accounting acquiring sub was a state a corporation organized by acquiring solely for the purpose of acquiring target acquiring sub conducted no business or operations except those necessary to facilitate the transaction before the transactions described below acquiring owned all of the stock of acquiring sub target is a state a corporation engaged in business y prior to the transaction described below target had the following wholly owned subsidiaries sub sub sub and sub in addition sub had the following wholly owned subsidiary sub sub sub sub and sub were foreign_corporations target had common and preferred_stock authorized and common_stock outstanding target and sub filed a federal consolidated_income_tax_return on a fiscal_year basis using the accrual_method plr-121351-98 of accounting on date the management of acquiring and target entered into an agreement to combine the businesses of the two companies both acquiring and target believed that to maximize the benefits of a combination of the companies a fast and efficient integration was necessary however while management would have preferred to merge target directly into acquiring this type of combination was not possible because target had significant contracts and agreements which could not be assigned prior to the combination due to time constraints therefore on date pursuant to state a law and in accordance with a plan_of_reorganization acquiring sub merged with and into target the acquisition merger target survived the merger and target shareholders received shares of acquiring stock in exchange for their target stock now acquiring proposes to merge target with and into acquiring the upstream_merger in preparation of the proposed upstream_merger sub sub sub sub and sub have all been liquidated the taxpayers have made the following representations in connection with the proposed transaction the acquisition merger viewed independently of the proposed upstream_merger qualified as a reorganization under sec_368 by reason of sec_368 the proposed upstream_merger will qualify as a statutory merger under applicable state law and viewed independently of the acquisition merger would qualify under sec_332 if the acquisition merger had not occurred and target had merged directly into acquiring such merger would have qualified as a reorganization under sec_368 pursuant to sec_3 of revproc_99_3 1999_1_irb_103 the internal_revenue_service will not rule as to whether a proposed transaction qualifies under sec_368 however the service has the discretion to rule on significant subissues that must be resolved to determine whether a transaction qualifies under sec_368 based solely on the information submitted and the representations made and provided that i the acquisition merger and the upstream_merger are treated as steps in an integrated_plan pursuant to the step-transaction doctrine and ii the acquisition merger and the upstream_merger qualify as statutory mergers under applicable state plr-121351-98 law we hold as follows for federal_income_tax purposes the acquisition merger and the upstream_merger will be treated as if acquiring directly acquired the target assets in exchange for acquiring stock and the assumption of target liabilities through a statutory merger as that term is used in sec_368 see revrul_67_274 1967_2_cb_141 and revrul_72_405 1972_2_cb_217 we express no opinion regarding whether the acquisition merger and the upstream_merger are steps in an integrated_plan or whether the acquisition merger and upstream_merger qualify as a reorganization under sec_368 we express no opinion about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings this ruling is directed only to the taxpayers on whose behalf it was requested sec_6110 provides that it may not be used or cited as precedent each affected taxpayer should attach a copy of this letter to its federal_income_tax return for the taxable_year in which the transaction covered by this ruling letter is consummated in accordance with the power_of_attorney on file this office copies of this letter are being sent to your authorized representatives sincerely yours assistant chief_counsel corporate by ken cohen senior technical reviewer branch
